Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 2, the applicant claims the holding member having a “concave portion” which is not described accurately in the specification. In paragraph 51 of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3,8-10,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishitani et al. (U.S. 2002/0141796).
	Nishitani et al. teach a heating device (see Fig.6) comprising a heating member 2 which includes a heating element 2a, a holding member 3 which holds and supports the heating member, a first rotating member 1 having an internal space in which the heating member and holding member are disposed, and a second rotating member 6 for contacting the first rotating member in order to form a nip between the two. As seen in Fig.1, a frame 31 supports the heating member, holding member and first and second rotating members, and one end face of the heating member in the longitudinal direction is exposed outside the frame.
	Regarding claim 2, wall portions of the holding member face the heating element along the longitudinal sides of the heating element wherein at least a part of the wall portion is exposed in the longitudinal direction outside of the frame. 

	Regarding claims 8-9, a ridgeline or a part of the ridgeline, formed by the surface of the heating member contacting the first rotating member and the end face of the heating member in the longitudinal direction, is exposed outside the frame. 
	Regarding claim 10, the first rotating member is a rotating film, the second rotating member is a roller, a nip is formed between the contact portion between the film and roller so as to fix a toner image to a recording sheet when the sheet is passed through the nip. 
	Regarding claim 12, an image forming apparatus forms a toner image on a recording sheet to be heat fixed by the heating device (see Fig.5).

4.	Claims 11,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuichi et al. (U.S. 2019/0286028).
	Furuichi et al. teach a heating device (see Fig.2) comprising a heating member 22 which includes a heating element 31, a holding member 23 which holds and supports the heating member, a first rotating member 20 having an internal space in which the heating member and holding member are disposed, and a second rotating member 21 for contacting the first rotating member in order to form a nip between the two. As seen in Fig.7, the heater 22 has electrodes 35 for supplying power to the heating elements; the holding member 23 holds the heater member 22 such that the end face in the longitudinal direction of the heater member where the electrodes are 
	Regarding claim 14, as seen in Fig.1, an image forming apparatus will form a toner image onto a recording medium which is conveyed to the heating device to heat fix the toner image. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (U.S. 2002/0141796) in view of Yamaguchi (U.S. 2015/0338795).
	Nishitani et al. taught supra discloses most of what is claimed except each longitudinal end face of the heating member in the longitudinal direction is completely exposed. It is noted that Nishitani et al. does not specifically show the other side of the heating member. 
Yamaguchi teach a heating device 115 (see Fig.5) comprising a heating member 300 which includes a heating elements 301-1, 301-2, a holding member 201 which holds and supports the heating member, a first rotating member 202 having an internal space in which the heating member and holding member are disposed, and a second rotating member 208 for contacting the first rotating member in order to form a nip . 

6.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (U.S. 2002/0141796) in view of Furuichi et al. (U.S. 2019/0286028).
	Nishitani et al. taught supra discloses most of what is claimed except the heating member having an electrode to supply power to the heating element and the heater member has an end face in the longitudinal direction of the heater member where the electrode is disposed is not exposed (one end of the heater member contacts the holding member (not exposed).
	Furuichi et al. teach a heating device (see Fig.2) comprising a heating member 22 which includes a heating element 31, a holding member 23 which holds and supports the heating member, a first rotating member 20 having an internal space in which the heating member and holding member are disposed, and a second rotating member 21 for contacting the first rotating member in order to form a nip between the two. As seen in Fig.7, the heater 22 has electrodes 35 for supplying power to the . 

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (U.S. 2002/0141796) in view of Akiya (U.S. 2013/0236202).
	Nishitani et al. taught supra discloses most of what is claimed except a cooling fan to send air to both ends of the heating device. Akiya teach a heating device (see Fig.3) comprising a cooling fan 222 which sends air to both ends of the heating device (see Fig.7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishitani et al with a cooling device to send air to both ends of the heating device because the ends of the heating device can be prevented from overheating when smaller width sheets are heat fixed as taught by Akiya. 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Eiki et al., Mizuta et al., Seki, Ikegami et al, and Uchida et al. all teach one or both longitudinal ends of a heating member in a heating device being exposed. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852